                Case 1:21-cv-11398-DJC Document 8 Filed 08/31/21 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS


                                                 )
CASHMAN DREDGING AND                             )
MARINE CONTRACTING CO., LLC,                     )
                                                 )
                          Plaintiff,             )
                                                 )
v.                                               )      Civil Action No. 1:21-cv-11398-DJC
                                                 )
FRANK BELESIMO                                   )
and                                              )
CALLAN MARINE, LTD.,                             )
                                                 )
                          Defendants.            )
                                                 )

                   PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION

         Pursuant to Rule 65 of the Federal Rules of Civil Procedure, Cashman Dredging and

Marine Contracting Co., LLC (“CDMC”), moves for the entry of a preliminary injunction

pending a full adjudication on the merits of the case, ordering that Defendants Frank Belesimo

(“Belesimo”)and Callan Marine, Ltd. (“Callan” and collectively, “Defendants”) and all those

acting in active concert with Defendants:

         1.        Must immediately return all trade secrets and intellectual property, and any and

all copies thereof, including but not limited to as many as 30,000 computer files containing

designs and specifications for a new hopper dredge, bid estimating data, market survey data and

other confidential and proprietary materials which CDMC expended millions of dollars to

develop (the “Trade Secrets”) that Belesimo transferred from CDMC’s computer systems, and/or

disclosed to Callan and/or are otherwise in the possession, custody or control of Defendants all

as described more fully in the affidavits and memorandum of law files in support hereof;




{W13617693.2}
                Case 1:21-cv-11398-DJC Document 8 Filed 08/31/21 Page 2 of 3




         2.        Must submit for examination all computers, hard drives, devices, networks,

media, files and/or any other repository capable of storing data to determine whether CMDC’s

Trade Secrets are currently or have ever been stored, transported, or transferred thereon, whether

owned, controlled, or maintained by Belesimo or Callan, by a forensic examination expert(s) of

CDMC’s selection and direction, with all costs to be borne by Defendants, within ten (10) days

of entry of the order.

         3.        Are enjoined from using, accessing, examining, copying, modifying, reproducing,

republishing, distributing, transferring, communicating, divulging or making accessible to

anyone outside of CDMC the Trade Secrets.

         In support of this motion, CDMC submits the accompanying Memorandum of Law and

Affidavit of David Sun, and incorporates by reference the Complaint and the Affidavits of Jay

Cashman and Dale Pyatt, attached to the Complaint as Exhibits 3 and 4, respectively, and states

that (a) CDMC has a substantial likelihood of success on the merits of the claims against the

Defendants; (b) that CDMC will be irreparably harmed if the injunctive order is not granted; (c)

the hardship that will befall CDMC if the injunctive order is not granted far exceeds any harm

that may befall Defendants; and (d) granting the injunctive order will not negatively impact the

public interest but instead will promote public confidence in trade secret and intellectual property

rights afforded by federal and Massachusetts law.

         WHEREFORE, Plaintiff CDMC respectfully requests that the Court issue an order

pursuant to Rule 65 granting a preliminary injunction and that the Court grant such further and

additional relief as the Court deems just and proper.




{W13617693.2}                                      2
                Case 1:21-cv-11398-DJC Document 8 Filed 08/31/21 Page 3 of 3




                           LOCAL RULE 7.1(A)(2) CERTIFICATION

         I, Jeffrey E. Francis, counsel for Plaintiff Cashman Dredging and Marine Contracting, Co.,

LLC hereby certify that on August 25, 2021, I sent two letters by FedEx Priority Overnight to the

President and CEO of Defendant Callan Marine Ltd. enclosing the Complaint in this matter and

asking for the identity of Defendants’ counsel so that counsel could confer in good faith. Having

received no reply, the parties have been unable to resolve or narrow the issues.

                             REQUEST FOR ORAL ARGUMENT

         Pursuant to Local Rule 7.1(d), Plaintiff Cashman Dredging and Marine Contracting Co.,

LLC believes that oral argument will assist the Court and wishes to be heard. Plaintiff therefore

requests oral argument on this Motion.


                                              By its counsel,

                                              /s/ Jeffrey E. Francis
                                              Jeffrey E. Francis (BBO No. 639944)
                                              jfrancis@pierceatwood.com
                                              Melanie A. Conroy (BBO No. 568830)
                                              mconroy@pierceatwood.com
                                              PIERCE ATWOOD LLP
                                              100 Summer Street, 22nd Floor
                                              Boston, Massachusetts 02110
                                              Phone: (617) 488-8136
Dated: August 31, 2021


                                 CERTIFICATE OF SERVICE

         I hereby certify that on this date, August 31, 2021, this document was filed through the

ECF system and will be sent electronically to the registered participants as identified on the

Notice of Electronic Filing (NEF).


                                              By:     /s/ Jeffrey E. Francis
                                                      Jeffrey E. Francis (BBO No. 639944)


{W13617693.2}                                     3
